Citation Nr: 0832441	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a prostate 
disability, to include as secondary to exposure to herbicide 
agents.  

3.  Entitlement to service connection for a heart disability, 
to include as secondary to exposure to herbicide agents or 
diabetes.  

4.  Entitlement to a compensable rating for the residuals of 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for a lumbar spine disability; denied the 
veteran's claims for service connection for a prostate 
disability, to include as secondary to exposure to herbicide 
agents, and a heart disability, to include as secondary to 
exposure to herbicide agents; and continued a noncompensable 
rating for the residuals of malaria.  The Board remanded 
these claims in October 2004.  

The Board notes that the veteran had also appealed the denial 
of service connection for diabetes mellitus, type II, to 
include as secondary to exposure to herbicide agents, in a 
July 2002 rating decision.  An October 2007 rating decision 
granted service connection for diabetes mellitus, type II, 
and that issue is no longer on appeal. 


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine 
disability was previously denied in an April 1994 RO 
decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in April 
1994 relating to service connection for a lumbar spine 
disability is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The veteran served in the Republic of Vietnam from August 
1965 to September 1966.  

4.  The veteran's prostate disability, is not prostate 
cancer, first manifested many years after service ,and is not 
related to his service or any aspect thereof, including 
exposure to herbicide agents.  

5.  The veteran's heart disability first manifested many 
years after service and is not related to his service or any 
aspect thereof, including exposure to herbicide agents or 
diabetes.  

6.  The veteran's service-connected malaria is inactive and 
is without residuals such as liver or spleen damage.


CONCLUSIONS OF LAW

1.  The April 1994 RO decision that denied service connection 
for a lumbar spine disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 

3.  The veteran's prostate disability was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).

4.  The veteran's heart disability was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred, nor is it shown to be proximately due 
to or the result of any service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

5.  The criteria for a compensable rating for the residuals 
of malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.88b, 
Diagnostic Code (DC) 6304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a November 1986 rating decision, the RO denied the 
veteran's claim for service connection for a lumbar spine 
disability.  The RO declined to reopen the veteran's claim in 
April 1994 and most recently in July 2002.  While the RO 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for a 
lumbar spine disability, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  

In a decision dated in April 1994, the RO denied the 
veteran's claim for service connection for a lumbar spine 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the 
April 1994 rating decision became final because the appellant 
did not file a timely appeal.  

The claim for entitlement to service connection for a lumbar 
spine disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
March 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA medical records and VA 
examinations, and the veteran's statements.  The Board denied 
the claim because there was no evidence of a chronic back 
disability in service.  

The veteran applied to reopen his claim for service 
connection for a lumbar spine disability in March 2002.  The 
Board finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service VA and private 
medical records dated from March 1986 to August 1991.  The 
records show that the veteran received intermittent treatment 
for spondylosis of the mid and lower lumbar spine; 
degenerative joint disease of the lumbar spine, rule out 
spinal stenosis; and chronic spinal pain.  The records do not 
show that the veteran had a chronic lumbar spine disability 
during his period of active service of that the spine 
disability was in any way related to his service.  The 
presence of a lumbar spine disability was established at the 
time of the previous final denial.   
   
Other newly submitted evidence includes a December 1987 
Social Security Administration (SSA) decision.  The veteran 
was found to be disabled due to degenerative joint disease 
and spondylosis.  However, there was no evidence that these 
lumbar spine disabilities had been present during his period 
of service or were in any way related to his service.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a lumbar spine disability.  Although the additionally 
submitted medical records and SSA decision are new, in the 
sense that they were not previously considered by agency 
decisionmakers, they are not material.  The records and SSA 
decision do not show that the veteran had a chronic lumbar 
spine disability during his period of active service or that 
any current spine disability is related to his active 
service.  They merely demonstrate the current presence of a 
lumbar disability, which was already shown at the time of the 
most recent final denial.  Accordingly, the evidence does not 
establish a fact necessary to substantiate the claim, and the 
claim for service connection for a lumbar spine disability 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the Board in April 1994, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim because it does not raise a 
reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for a lumbar spine disability 
since the April 1994 RO decision because no competent 
evidence has been submitted showing the presence of a chronic 
lumbar spine disability during the veteran's period of active 
service or that any current spine disability is related to 
the veteran's service.  Thus, the claim for service 
connection for a lumbar spine disability is not reopened and 
the benefits sought on appeal with regard to that claim 
remain denied.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including prostate cancer and cardiovascular 
disease, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a veteran, service 
connection for certain presumptive disorders, including 
prostate cancer, will be rebuttably presumed if they are 
manifest to a compensable degree at any time after separation 
from active service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  This presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  
Prostate Disability 

The veteran's period of active duty from October 1963 to 
September 1966 included service in Vietnam during the 
applicable period.  Thus, the veteran in this case will be 
afforded the presumption of exposure to herbicides during his 
service in Vietnam.  However, the veteran's service medical 
records and post-service medical records are negative for 
evidence of a diagnosis of prostate cancer.  Therefore, 
service connection of prostate cancer due to exposure to 
herbicides is not warranted.  38 C.F.R. § 3.309(e).     

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's service medical records are negative for any 
complaints or treatment relating to his prostate.  At his 
September 1966 separation examination, the veteran made no 
complaints about his prostate and his genitourinary system 
was found to have no abnormalities.  Since the veteran had no 
recorded complaints during approximately three years of 
service and his genitourinary system was found to be normal 
on separation, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
prostate disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms relating to a 
prostate disability is an August 2001 private medical report 
where the veteran was found to have elevated prostate-
specific antigens (PSA).  

Post-service private and VA medical records dated from 
September 2001 to November 2007 show that the veteran's 
periodic test results showed elevated PSAs, an abnormal 
prostate examination, and report of a large anodular 
prostate.

On VA examination in December 2004, the veteran denied any 
family history of prostate problems.  He complained of having 
had an enlarged prostate since 2002 when his PSA level was 
6.4.  He denied any surgical procedures for his prostate.  He 
complained of lethargy and weakness and reported losing 
between 20 to 25 pounds over the previous year on a weight-
reducing diet.  The examiner noted that the lethargy and 
weakness was most likely secondary to the veteran's low back 
pain and numerous other medical issues.  The veteran denied 
any frequency of urination, hesitancy in urinating, decreased 
urine stream, dysuria, urinary tract infections, kidney 
stones, or acute nephritis.  He was bowel and bladder 
continent.  Examination revealed a firm and slightly enlarged 
prostate with no masses palpated.  No blood was found in the 
stool.  Sensation and pedal pulses were intact in the 
bilateral lower extremities.  A PSA taken in October 2004 was 
7.01.  The diagnoses were benign prostatic hypertrophy (BPH) 
and elevated PSA.     

At a January 2007 VA examination, the veteran reported that 
he had been diagnosed with BPH in 1999.  He stated that he 
had suffered from elevated PSA for many years but no cancer 
had ever been found.  He had no history of hospitalization, 
surgery, trauma to the genitourinary system, neoplasm, 
recurrent urinary tract infections, obstructed voiding, 
urinary tract stones, renal dysfunction or failure, acute 
nephritis, or hydronephrosis.  There was no evidence of 
anorexia, nausea, vomiting, fever, chills, urinary symptoms, 
urinary leakage, cardiovascular symptoms, or abnormal 
ejaculation.  The veteran had erectile dysfunction that was 
most likely caused by his medication and also had fatigue, 
lethargy, and weakness.  Examination revealed no abdominal or 
flank tenderness or peripheral edema.  The veteran's 
examinations were normal for his bladder, anus and rectal 
walls, urethra, testicles, epididymis/spermatic cord/scrotum, 
and seminal vesicles.  He also had normal perineal sensation, 
bulbocavernosus reflex, and cremasteric reflex.  The veteran 
had decreased right dorsalis pedis pulse and right posterior 
tibial pulse, and his prostate was found to be generally 
enlarged.  Laboratory testing showed a PSA of 7.5.  The 
examiner reviewed the claims file and diagnosed the veteran 
with BPH.  The examiner opined that the veteran's prostate 
disability was not related to service.  The rationale was 
that males over 40 years of age will have enlarging prostates 
as a result of getting older and the veteran was already 67 
years old.  The examiner further stated that he could not say 
that the veteran's exposure to herbicides had caused his 
prostate to enlarge more or less than its natural 
progression.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the January 2007 VA medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the veteran as well as the adequate 
rationale for the opinion.  In addition, there are no 
contrary competent medical opinions of record.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's prostate 
disability.  Thus, service connection for a prostate 
disability is not warranted.  In addition, because the 
veteran does not have a diagnosis of prostate cancer, 
presumptive service connection for a prostate disability is 
not warranted.    

The first post-service evidence of the veteran's prostate 
disability is in August 2001, approximately 35 years after 
his separation from service, and the first post-service 
diagnosis of the veteran's prostate disability is in December 
2004, approximately 38 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The veteran contends that his current prostate disability is 
related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's prostate disability began many years after service 
and was not caused by any incident of service.  The Board 
concludes that the prostate disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
Heart Disability 

The veteran's period of active duty from October 1963 to 
September 1966 included service in Vietnam during the 
applicable period.  Thus, the veteran in this case will be 
afforded the presumption of exposure to herbicides during his 
service in Vietnam.  However, a heart disability is not a 
disability associated with exposure to herbicides.  
Therefore, the Board finds that service connection of a heart 
disability due to a presumption of being related to exposure 
to herbicides is not warranted.  38 C.F.R. § 3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's service medical records show that in June 1965, 
he was treated for pain in his left chest that radiated into 
his left arm with numbness and caused him to be short of 
breath.  Although the veteran complained of pain or chest 
pressure at his September 1966 separation examination, his 
cardiovascular system was found to have no abnormalities.  
Since the veteran had only one recorded complaint during 
approximately three years of service and his cardiovascular 
system was found to be normal on separation, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
heart disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms relating to a 
heart disability is a January 1986 private medical report 
where the veteran was diagnosed with hypertension.  

Post-service VA and private medical records dated from 
February 1986 to November 2007 show that the veteran received 
intermittent treatment for hypertension, questionable 
coronary disease, left-sided chest pain, shortness of breath, 
and possible angina.  A November 2007 cardiolite stress test 
and electrocardiogram (ECG) were abnormal and showed evidence 
of myocardial infarction and hypokinesis inferiorly, 
suggestion of other zones of ischemia, and a left ventricular 
ejection fraction of 34 percent.  

On VA examination in December 2004, the veteran denied any 
family history for heart disease but stated that he had a 
history of hypertension since 1988.  He reported being a 
smoker for many years and complained of chronic shortness of 
breath and occasional chest pain that occurred daily with 
certain activities but did not radiate.  There was no 
diaphoresis or nausea.  The veteran stated that he walked up 
to a quarter of a mile daily for his exercise and used a 
cane.  There was no history of acute rheumatic heart disease, 
congestive heart failure, or any type of cardiac surgery.  
Examination revealed that the veteran's chest was clear to 
auscultation and that his heart had a regular rate and rhythm 
without murmurs.  His blood pressure readings were 150/88 
supine, 146/82 sitting, and 140/78 standing.  His ECG showed 
a normal sinus rhythm.  No treadmill stress test was 
performed due to the veteran's poor exercise capacity, but 
his estimated level of METs was 7.  The diagnoses were 
coronary artery disease (CAD) by history only, chronic 
tobacco abuse, and essential hypertension.  The examiner 
reviewed the entire claims file and opined that the veteran's 
current alleged cardiac disease was most likely related to 
his tobacco abuse, the fact that he was a male, and the fact 
that he had hypertension.  The examiner stated that he did 
not believe that the veteran's diabetes mellitus, type II, 
had been severe enough to cause cardiac disease or that 
exposure to herbicides caused any cardiac disease.  

At a January 2007 VA examination, the veteran reported 
suffering from chest pain in 1986 and being diagnosed with 
"cardiac disease."  There was no history of 
hospitalization, surgery, trauma to the heart, cardiac 
neoplasm, myocardial infarction, congestive heart disease, 
rheumatic heart disease, hypertensive heart disease, 
syphilitic heart disease, endocarditis, pericarditis, or 
syncope.  The veteran required continuous medication and 
reported constant fatigue, monthly angina, daily dizziness, 
and dyspnea on mild exertion.  He also stated that he smoked 
one pack of cigarettes per day.  Examination revealed no 
jugular venous distention, heart murmurs, heart clicks, 
pericardial rub, or peripheral edema.  There was regular 
heart rhythm and rate.  Pulmonary examination was normal, and 
a stress test result showed a METs level of 4.5.  A chest x-
ray showed chronic changes in the lungs with no acute 
findings, normal cardiomediastinal silhouette, and no 
congestive heart failure.  The veteran was diagnosed with 
CAD.  The examiner reviewed the claims file and opined that 
the veteran's CAD was secondary to many known risk factors 
that he possessed, including hypertension, chronic prolonged 
tobacco abuse, high cholesterol, and obesity.  He also stated 
that the veteran's cardiac disease was not a complication of 
his diabetes mellitus, type II, because the veteran had been 
hypertensive for over 20 years but had only been diabetic for 
3 years.  The examiner further concluded that the medical 
literature did not show that Agent Orange exposure was a 
major cardiac risk factor.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the December 2004 and January 2007 VA 
medical opinions are probative and persuasive based on the 
examiners' thorough and detailed examinations of the veteran 
as well as the adequate rationales for their opinions.  In 
addition, there are no contrary competent medical opinions of 
record.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current heart disability.  There is no competent medical 
opinion of record relating the veteran's heart disability to 
his service or any event in service.  Additionally, a heart 
disability was not diagnosed within one year after 
separation, so presumptive service connection for a heart 
disability is not warranted.  Furthermore, the heart 
disability is not shown to be proximately due to or the 
result of exposure to herbicides or the service-connected 
diabetes mellitus.

The veteran contends that his current heart disability is 
related to his active service, to herbicide exposure, or to 
his diabetes mellitus.  However, as a layperson, he is not 
competent to relate his high blood pressure to his period of 
active service.  Further, he is not competent to provide a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of a heart disability is in January 1986, approximately 20 
years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, which weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's heart 
disability developed in service or is due to any event or 
injury in service.  The Board thus concludes that the heart 
disability was not incurred in or aggravated by service, and 
is not proximately due to or the result of exposure to 
herbicides or the service-connected diabetes mellitus.  As 
the preponderance of the evidence is against the claim, 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's malaria has been rated as noncompensable under 
the provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2007).  Malaria is rated as 100 percent disabling when it is 
an active disease.  38 C.F.R. § 4.88b, DC 6304.  Thereafter, 
residuals such as liver or spleen damage are rated under the 
appropriate system.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
Relapses must also be confirmed by the presence of malarial 
parasites in blood smears.  38 C.F.R. § 4.88b, DC 6304, Note.    

On VA examination in May 2002, the veteran complained of 
experiencing fever once or twice a month over the previous 
year that lasted two to three days each time.  Physical 
examination was unremarkable, and a blood smear did not 
identify any malaria organisms.  The diagnosis was malaria by 
history.  

The veteran's post-service VA medical records dated from 
August 2002 to August 2007 are negative for any residuals of 
malaria or active malaria.  

The Board finds that a compensable rating for the residuals 
of malaria is not warranted.  The competent medical evidence 
of record has not shown that the veteran has an active 
disease process, and no residuals manifested by liver or 
spleen damage have been identified.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002 and November 
2004; a rating decision in July 2002; a statement of the case 
in December 2002; and a supplemental statement of the case in 
February 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for service connection for a prostate 
disability and a heart disability as well as the claim for a 
compensable rating for residuals of malaria.  VA has not 
obtained a medical examination in relation to the application 
to reopen the claim for service connection for a lumbar spine 
disability because there is no competent evidence that the 
appellant's diagnosed disorder is the result of any event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.





	(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen the claim for service connection 
for a lumbar spine disability is denied.  

Service connection for a prostate disability, to include as 
secondary to exposure to herbicide agents, is denied.  

Service connection for a heart disability, to include as 
secondary to exposure to herbicide agents, is denied.  

A compensable rating for the residuals of malaria is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


